DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11-16-2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  A copy of EP 4081076 was not provided.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,191,382.  Although the claims at issue are not identical, they are not patentably distinct from each other because each recites a revolving cluster mailbox comprising: a plurality of layers stacked vertically, wherein a second layer sits atop a first layer, and wherein each of the plurality of layers includes: a bottom plate and a top plate, wherein the bottom plate and the top plate are vertically opposed; at least one divider plate that is perpendicular to the bottom and the top plate; and a center portion (ring); wherein the bottom plate, the top plate, the at least one divider plate, and the center portion (ring) define a plurality of individual mailbox units, each individual mailbox unit with an opening disposed opposite the center portion; a first motor which moves the plurality layers vertically; and a second motor which rotates the plurality of layers.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bessner (US#894577) in view of Chapman (US#6003761), and further in view of McKellar (US#4651921).
Regarding claim 1, Bessner discloses a revolving cluster mailbox, comprising: a plurality of layers stacked vertically (see three layers in Figs. 3-4), wherein a second layer sits atop a first layer, and wherein each of the plurality of layers includes: a bottom plate (18 or 12) and a top plate (18 or 11), wherein the bottom plate and the top plate are vertically opposed; at least one divider plate 17 that is perpendicular to the bottom and the top plate; and a center portion (rearmost portion of unit 14 defining tube 13 adjacent the center of the mailbox); wherein the bottom plate, the top plate, the at least one divider plate, and the center portion define a plurality of individual mailbox units 14, each individual mailbox unit with an opening (mail opening above flange 16) disposed opposite the center portion.
Bessner fails to disclose a first motor which moves the plurality layers vertically.  However, as evidenced by Chapman, such a configuration is known in the cluster mailbox art, see motor 83 (col. 7, lines 40-48, Fig. 15) which moves the plurality of layers 5 (Fig. 1) vertically.  Therefore, as evidenced by Chapman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bessner by including a motor to move the plurality of layers vertically.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of a motor to move the plurality of layers vertically would allow easier access to the mailbox units for users of different heights.
Bessner discloses manual rotation of the plurality of layers about post 3 as opposed to a second motor which rotates the plurality of layers.  However, as evidenced by McKellar, such a configuration is known in the cluster mailbox art, see motor 60 (col. 3, lines 62-64, Figs. 2 and 4) which rotates the plurality of layers of mailbox units 88 stacked vertically.  Therefore, as evidenced by McKellar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bessner by including a motor to rotate the plurality of layers.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of a motor to rotate the plurality of layers would improve operation by providing automation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677